1    Kevin S. Sinclair, Esq., Nevada Bar No. 12277
       ksinclair@earlysullivan.com
2    Sophia S. Lau, Esq., Nevada Bar No. 13365
       slau@earlysullivan.com
3    EARLY SULLIVAN WRIGHT
       GIZER & McRAE LLP
4    8716 Spanish Ridge Avenue, Suite 105
     Las Vegas, Nevada 89148
5    Telephone: (702) 331-7593
     Facsimile: (702) 331-1652
6
     Attorneys for Specially Appearing Defendants
7    FIDELITY NATIONAL TITLE INSURANCE COMPANY and
     CHICAGO TITLE INSURANCE COMPANY
8
                                    UNITED STATES DISTRICT COURT
9
                                             DISTRICT OF NEVADA
10

11
      DEUTSCHE BANK NATIONAL TRUST                           Case No.: 2:19-cv-00409-GMN-VCF
12
      COMPANY,
                                                              STIPULATION AND ORDER
13
                                Plaintiff,                    EXTENDING SPECIALLY
14                                                            APPEARING DEFENDANT CHICAGO
                         vs.                                  TITLE INSURANCE COMPANY’S
15
      FIDELITY NATIONAL TITLE                                 TIME TO RESPOND TO COMPLAINT
      INSURANCE COMPANY, et al.,
16                                                            (First Request)
                                Defendant.
17

18

19              Plaintiff Deutsche Bank National Trust Company, as Indenture Trustee, on Behalf of the
20   Holders of the Accredited Mortgage Loan Trust 2004-3 Asset-Backed Notes (“Deutsche Bank”)
21   and specially appearing Defendants Fidelity National Title Insurance Company (“Fidelity”) and
22   Chicago Title Insurance Company (“Chicago Title,” and with Fidelity and Deutsche Bank, the
23   “Parties”), by and through their counsel of record, hereby stipulate as follows:
24              WHEREAS, Deutsche Bank filed its complaint in this matter on March 8, 2019 (ECF No.
25   1);
26              WHEREAS, Deutsche Bank served the complaint on Fidelity and Chicago Title on May 2,
27   2019 (ECF Nos. 6-7);
28              WHEREAS, Fidelity filed a motion to dismiss the complaint on May 7, 2019 (ECF No. 4);

                                                         1
           STIPULATION AND ORDER RE CHICAGO TITLE’S TIME TO RESPOND TO COMPLAINT
     521260.1
1               WHEREAS, the Parties recently discovered that, due to an inadvertent error, Chicago
2    Title has not yet filed a response to the complaint;
3               WHEREAS, Deutsche Bank has agreed to extend Chicago Title’s time to respond to the
4    complaint to November 22, 2019; and
5               WHEREAS, this is the first stipulation for an extension of Chicago Title’s time to respond
6    to the complaint.
7

8    ///
9

10   ///
11

12   ///
13

14   ///
15

16   ///
17

18   ///
19

20   ///
21

22   ///
23

24   ///
25

26   ///
27

28   ///

                                                         2
           STIPULATION AND ORDER RE CHICAGO TITLE’S TIME TO RESPOND TO COMPLAINT
     521260.1
1               Now, therefore, the parties hereto, by and through their counsel of record, hereby stipulate
2    and agree as follows:
3               1. Chicago Title shall file its response to the complaint on or before November 22, 2019.
4               2. Chicago Title intends to preserve its right and do not expressly waive any and all
5                  defenses listed in Fed. R. Civ. P. 12(b), including with respect to whether it is subject
6                  to personal jurisdiction in this forum.
7

8    Dated this 13th day of November 2019             EARLY SULLIVAN WRIGHT
                                                       GIZER & McRAE LLP
9
                                                    By: /s/--Sophia S. Lau
10                                                  Kevin S. Sinclair, Esq.
                                                    Nevada Bar No. 12277
11                                                  Sophia S. Lau, Esq.
                                                    Nevada Bar No. 13365
12                                                  8716 Spanish Ridge Avenue, Suite 105
                                                    Las Vegas, Nevada 89148
13
                                                    Attorneys for Specially Appearing Defendants Fidelity
14                                                  National Title Insurance Company and Chicago Title
                                                    Insurance Company
15

16   Dated this 13th day of November 2019             WRIGHT, FINLAY & ZAK, LLP
17                                                  By: /s/--Lindsay D. Robbins
                                                    Matthew S. Carter, Esq.
18                                                  Nevada Bar No. 9524
                                                    Lindsay D. Robbins, Esq.
19                                                  Nevada Bar No. 13474
                                                    7785 W. Sahara Ave., Suite 200
20                                                  Las Vegas, NV 89117
21                                                  Attorneys for Deutsche Bank National Trust Company,
                                                    as Indenture Trustee, on Behalf of the Holders of the
22                                                  Accredited Mortgage Loan Trust 2004-3 Asset-Backed
                                                    Notes
23

24                                                    ORDER
25
                                                    IT IS SO ORDERED:
26
                  November 15, 2019
27   Dated:                                                  By:
                                                                   UNITED STATES MAGISTRATE JUDGE
28


                                                             3
           STIPULATION AND ORDER RE CHICAGO TITLE’S TIME TO RESPOND TO COMPLAINT
     521260.1
1                                      CERTIFICATE OF SERVICE
2               I hereby certify that on November 13, 2019 the foregoing STIPULATION AND ORDER
3    EXTENDING DEFENDANT CHICAGO TITLE INSURANCE COMPANY’S TIME TO
4    RESPOND TO COMPLAINT (First Request) was served to all parties and counsel identified
5    on the CM/ECF System via Electronic Notification, including the following:
6
                Lindsay Robbins, Esq.
7
                Wright Finlay & Zak, LLP
8               7785 W. Sahara Ave., Suite 200
                Las Vegas, NV 89117
9               Email: lrobbins@wrightlegal.net

10
                                                        __/s/ Sophia S. Lau_______________
11
                                                        SOPHIA S. LAU
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                    4
           STIPULATION AND ORDER RE CHICAGO TITLE’S TIME TO RESPOND TO COMPLAINT
     521260.1
